Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-12, 14-19 and 21-23 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art teaches a semiconductor structure, comprising: a first dielectric layer; a second dielectric layer; a protection layer, wherein the protection layer comprises silicon and nitrogen, a first portion of the protection laver overlies the second dielectric laver, and a second portion of the protection layer overlies the first dielectric layer; a third dielectric layer over the protection layer; and a conductor extending through the third dielectric layer, the protection layer, and the second dielectric layer, wherein: the first portion of the protection layer and a first portion of the second dielectric layer are laterally between the conductor and the first dielectric layer.
However, the prior art does not explicitly teach nor render obvious all the limitations above and further including the first portion of the protection laver has a horizontal width extending from a first sidewall facing the first dielectric laver to a second sidewall facing the conductor, the second portion of the protection layer has a vertical thickness extending from a bottom surface of the protection layer facing the first dielectric laver to an uppermost surface of the protection laver, and the horizontal width of the first portion of the protection layer is equal to the vertical thickness of the second portion of the protection layer.
Regarding claim 11, the prior art teaches a semiconductor structure, comprising: a first gate structure;   a source/drain structure adjacent the first gate structure such that a plane parallel to a top surface of the first gate structure intersects both the first gate structure and the source/drain structure; a first dielectric layer over the source/drain structure; a protection layer over the first gate structure and the source/drain structure, wherein: the protection layer is separated from the source/drain structure by the first dielectric layer, and a first portion of the protection laver overlies the first dielectric laver, and a second portion of the protection layer overlies the first gate structure ; and a conductor extending through the protection layer and the first dielectric layer and over the source/drain structure.
However, the prior art does not explicitly teach nor render obvious all the limitations above and further including the first portion of the protection layer has a horizontal width extending from a first sidewall facing the first gate structure to a second sidewall facing the conductor, the second portion of the protection layer has a vertical thickness extending from a bottom surface of the protection layer facing the first gate structure to an uppermost surface of the protection layer, and the horizontal width of the first portion of the protection laver is equal to the vertical thickness of the second portion of the protection layer
Regarding claim 17, the prior art teaches a semiconductor structure, comprising: a first dielectric layer; a gate structure; a protection layer over the first dielectric layer and the gate structure, wherein: a bottommost surface of the protection layer contacts an uppermost surface of the first dielectric layer, a first portion of the protection layer overlies the first dielectric layer, and a second portion of the protection layer overlies the gate structure; a second dielectric layer over the protection layer; and a conductor extending through the second dielectric layer, the protection layer, and the first dielectric layer.
However, the prior art does not explicitly teach nor render obvious all the limitations above and further including the first portion of the protection layer has a horizontal width extending from a first sidewall facing the gate structure to a second sidewall facing the conductor, the second portion of the protection layer has a vertical thickness extending from a bottom surface of the protection layer facing the gate structure to an uppermost surface of the protection layer, and the horizontal width of the first portion of the protection layer is equal to the vertical thickness of the second portion of the protection layer.
Remaining claims depend from claim 1, 11, or 17, and are allowable for the reasons above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 9536982 B1 of Cheng et al. discloses a protection layer 40 which overlies the gate and contacts the electrode but does not extend alongside the electrode, e.g. fig 10b.
US 9397003 B1 of Niimi discloses a protection liner 116 but a width does not equal a thickness, e.g. fig 2B.

    PNG
    media_image1.png
    291
    680
    media_image1.png
    Greyscale










    PNG
    media_image2.png
    464
    211
    media_image2.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TENLEY H. SCHOFIELD whose telephone number is (571)272-5072. The examiner can normally be reached M - F: 8 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo, can be reached at 571-270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THS/
Examiner, AU 2817
/NICHOLAS J TOBERGTE/Primary Examiner, Art Unit 2817